DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 01/14/2020 responsive to the Office Action filed 11/02/2020 has been entered. Claims 1, 5, 6 and 15 have been amended. Claim 7 has been canceled. Claim 15 has been previously withdrawn. Claims 1-6 and 8-16 including the withdrawn claim 15 remain pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2007/0176312) in view of Asada et al. (US 8,493,558). Additional supporting evidence provided herewith by Definition of “Charge-coupled device” on Wikipedia (https://en.wikipedia.org/wiki/Charge-coupled_device, 07/23/2014).

With respect to claims 1 and 12-14, Clark teaches a method for monitoring a process for powder-bed-based additive manufacturing of a component in a powder bed (“method for examination of objects”, Title; “a method of forming objects or structures by deposition…non-destructively testing/inspecting”, Pa [0004]; “the material is a powder”, Pa [0006]) by ultrasound inspection and electrical eddy current inspection (Pa [0045]) in order to detect impurities or inclusions or cracks (Pa [0044]). Clark further teaches that if the surface of the powder bed includes a disturbance in a portion of the powder bed where a layer of the component is currently to be manufactured, interrupting manufacturing of the component and applying at least one remedy in order to compensate for the disturbance (“the defects may be corrected or the object component scrapped before further process and deposition”, Pa [0052]; “when problems are identified, further deposition and consolidation may be stopped until the problem is solved”, Pa [0074]). 
Clark differs from the claim in that Clark teaches the possibility of combining more non-destructive testing techniques with ultrasound (“the present non-destructive testing method and apparatus may perform such testing utilizing one or more non-destructive testing techniques. Thus, ultrasound may be combined with non-destructive testing through topography or electrical eddy current testing both simultaneously and through sequential in situ testing within an object component deposition chamber. Furthermore, the present method and apparatus could be combined with a dimensional analysis system …”, Pa [0078]), but is silent to using an image sensor to image a surface of the powder bed; illuminating the surface of the powder bed diagonally from above using at least two light sources physically separated and with different respective 
Asada teaches a surface visual inspection apparatus including an image sensor (“an imaging unit 3”) to image an inspection surface (“an imaging unit 3 that captures images of an inspection surface Wa of a body W to be inspected”, Co 8 li 37-39), three  light sources (“12, 13, 14”) to illuminate the surface diagonally from above (“The light sources 12, 13, 14 are adapted to emit illumination light beams”, Co 8 li 58-59), and a control unit (“4”) to evaluate an image of the visible light reflected from the surface depicted on the image sensor to monitor the surface (“a control unit 4 that detects a defect Wb on the inspection surface Wa based on image data representing the images captured by the imaging unit 3 and a result display unit 7 that displays the result of detection obtained by the control unit 4.”, Co 8 li 40-44). Fig. 4A shows the arrangement of the light sources 12, 13, 14 which are physically separated, and Fig. 6 and Figs. 8A-8C show that the each light source illuminate with different angle of inclination to the surface of the powder bed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Clark with the teachings of Asada so that the one would incorporate Asada’s surface visual inspection apparatus into the Clark’s method and perform the visual inspection as well with Clark’s non-destructive testing techniques in order to improve reliability and accuracy of the inspection.

With respect to claim 2, Asada as applied in the combination regarding claim 1 above teaches that the image sensor (“an imaging unit 3”) is arranged vertically above the powder bed; wherein an optical axis of the image sensor is perpendicular to the surface of the powder bed (Fig. 6).

With respect to claim 3, Asada as applied in the combination regarding claim 1 above teaches that image sensor (“imaging unit 3”) includes CCDs (Co 9 li 42), and one would appreciate that a CCD image sensor includes pixels (See Definition of “Charge-coupled device” on Wikipedia). Even if Asada is silent to a resolution of the image sensor, since in the combination Asada’s apparatus would be used for detecting a defect on the surface of the powder bed and one would appreciate that the defect would be greater than one particle of the powder material (because the defect would be formed by fusing a plurality of particles of the powder material), one would have found it obvious to use the image sensor having a resolution which allows a plurality of particles to be depicted in a pixel of the image for the purpose of detect a defect by the CCDs.

With respect to claim 4, Asada as applied in the combination regarding claim 1 above teaches that image sensor (“imaging unit 3”) includes CCDs (Co 9 li 42), and one would appreciate that a CCD image sensor includes pixels (See Definition of “Charge-coupled device” on Wikipedia). Clark as applied to claim 1 above further teaches a doctor blade (“deposition device 2”) for depositing layers of material (Pa [0012] and Fig. 1), and one having ordinary skill in the art would appreciate that the movement of the doctor blade (“deposition device 2”, Fig. 1) would smooth the powder bed. 


With respect to claims 5 and 6, Asada as applied in the combination regarding claim 1 above teaches that an illumination direction of the light source (“an irradiating unit 2”) is seen in a viewing direction perpendicular to the surface of the powder bed. Clark as applied to claim 1 above further teaches a doctor blade (“deposition device 2”) for depositing layers of material (Pa [0012] and Fig. 1), and one having ordinary skill in the art would appreciate that the movement of the doctor blade (“deposition device 2”, Fig. 1) would smooth the powder bed. The combination, thus, teaches that the light source is arranged such that an illumination direction, seen in a viewing direction 

With respect to claims 8 and 9, Asada as applied in the combination regarding claim 1 above further teaches that the light source emits light in a wavelength spectrum which differs from the spectrum of the thermal radiation of the heated powder bed and that of the component currently being manufactured, and the light source emits monochromatic light or multiple light sources emit monochromatic light having different wavelengths in each case (“The light sources 12, 13, 14 are adapted to emit illumination light beams having different wavelength ranges. In this embodiment, the light source 12 emits red light, and the light source 13 emits blue light, while the light source 14 emits green light.”, Co 8 li 58-62).

With respect to claim 10, Asada as applied in the combination regarding claim 8 above further teaches that the image sensor is inherently insensitive to the spectrum of the thermal radiation of the heated powder bed and that of the component currently being manufactured (“The line camera 21 is in the form of a linear array sensor for capturing color images, and has three CCDs (Charge Coupled Device) 21a, 21b, 21c for detecting red light, blue light and green light, respectively, as shown in FIG. 3.”, Co 9 li 40-44).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2007/0176312) in view of Asada et al. (US 8,493,558) as applied to claim 8 above, and further in view of Kruger et al. (US 2002/0173715). Additional supporting evidence provided by “Digital subtraction angiography” from Wikipedia (https://en.wikipedia.org/wiki/Digital_subtraction_angiography, June 2015).

With respect to claim 11, the combination as applied to claim 8 above does not specifically teaches imaging the surface before the surface of the powder bed is illuminated by the light source; thereafter imaging the surface while the surface is illuminated diagonally from above from at least one direction by at least one light source; and subtracting the image of the surface without illumination from the image of the surface with illumination during the evaluation.
Kruger relates to method for acquiring MRI data from a large field of view. Kruger teaches that the well-known maximum intensity pixel (“MIP”) technique is preferred for producing the projection image and a pre-contrast mask image may also be subtracted “Digital subtraction angiography” from Wikipedia as an additional supporting evidence teaches that in order to remove these distracting structures to see the vessels better, first a mask image is acquired, and the mask image is simply an image of the same area before the contrast is administered (“DSA and Fluoroscopy”). 
It would have been obvious to one having ordinary skill in the art to modify the method with the teachings of Kruger so that the one would perform imaging the surface without illumination and with illumination and then subtracting the image of the surface without illumination from the image of the surface with illumination in order to see the interested characteristics of the part better.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2007/0176312) in view of Asada et al. (US 8,493,558) as applied to claim 1 above, and further in view of Wang (US 2005/0099678).

With respect to claim 16, Asada as applied in the combination regarding claim 1 above teaches the image sensor captures color images which differs from the thermal radiation (“The line camera 21 is in the form of a linear array sensor for capturing color images, and has three CCDs (Charge Coupled Device) 21a, 21b, 21c for detecting red light, blue light and green light, respectively, as shown in FIG. 3.”, Co 9 li 40-44), but is silent to a filter blocking light from the spectrum of the thermal radiation of the heated powder bed and that of the component currently being manufactured.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Wang such that the one would provide a heat-blocking filter between the light source and the detector in order to minimize the amount of undesirable thermal radiation and reduce some error into the measurements.

Response to Arguments

Applicant’s arguments, see Amendments pages 6-8 filed 01/14/2021, with respect to the rejection of the claim 1 under 103 rejection have been fully considered and are addressed by the revised rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                          

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742